     Case: 1:20-cv-06805 Document #: 32 Filed: 04/21/21 Page 1 of 5 PageID #:258




                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
 SAMANTHA TAVEL,                          )
                         Plaintiff,       )
                                          )
 v.                                       )
                                          ) No. 20-cv-06805
                                          )
 MATTHEW RIDDLE, EVOLVE                   )       Judge Manish S. Shah
 WRESTLING, INC., GABE SAPOLSKY,          )
 AND WORLD WRESTLING                      )
 ENTERTAINMENT, INC.,                     )
                         Defendants.      )
                                          )
    ______________________________________________________________________
                   Defendant Matthew Riddle’s Initial Status Report
     ______________________________________________________________________
A.     Counsel for Defendant contacted counsel for Plaintiff via phone and email in an attempt
to coordinate an initial joint status but did not receive any response.

B.     Attorneys of Record

        Plaintiff’s Attorneys:                     Defendant’s Attorneys:
        John Chwarzynski, Jr.                      Kristen E. Prinz*
        HALE & MONICO                              Laura B. Lefkow-Hynes
        53 West Jackson, Suite 337                 The Prinz Law Firm, P.C.
        Chicago, Illinois 60604                    1 E. Wacker Drive, Suite 2500
        Tel. (312) 870-6923                        Chicago, IL 60601
        jwc@halemonico.com                         P: (312) 212-4450
                                                   F: (312) 284-4822
                                                   kprinz@prinz-lawfirm.com
                                                   llefkowhynes@prinz-lawfirm.com
                                                   *Indicates lead trial attorney



C.     Basis for Federal Jurisdiction

       The basis for federal jurisdiction is diversity. 28 U.S.C. § 1332. The parties agree that

Defendant Matthew Riddle is an individual domiciled in the State of Florida and Plaintiff



                                               1
     Case: 1:20-cv-06805 Document #: 32 Filed: 04/21/21 Page 2 of 5 PageID #:259




Samantha Tavel is an individual domiciled in the State of New York and the amount alleged to be

in controversy exceeds $75,000.00.

D.     Nature of the Claim

       Ms. Tavel alleges Mr. Riddle committed acts of gender violence against her in 2017 and

2018. Mr. Riddle vigorously denies the claims and has asserted affirmative defenses.

E.     Principal Legal Issues

       The principal legal issues include (1) whether the Court has personal jurisdiction over Mr.

Riddle; (2) whether Ms. Tavel has a gender violence claim; (3) whether Ms. Tavel has mitigated

her damages.

F.     Principal Factual Issues

       The principal factual issues include whether Ms. Tavel can demonstrate that any assault

actually occurred, and whether such assault occurred in the State of Illinois.

G.     Jury Demand

       Ms. Tavel has made a jury demand, but Mr. Riddle denies that a jury trial will be

necessary.

H.     Discovery

       Mr. Riddle proposes the following discovery plan:

       (a) Electronically stored information (“ESI”) will be furnished in PDF or .TIFF format,
           unless another format is otherwise agreed upon. Prior to conducting any ESI
           discovery, the parties shall meet and confer on a list of custodians and search terms.

       (b) The parties will seek, prior to the production of any documents, a protective order
           limiting the use of certain documents produced in connection with the litigation of the
           instant case, and mandating that each party will destroy all documents produced to it
           by the opposing party following the final appeal of the instant case.

       (c) The parties will make all initial disclosures within 30 days of the Joint Status or by
           May 21, 2021.

       (d) The parties do not currently anticipate calling any expert witness in this matter, but

                                                 2
     Case: 1:20-cv-06805 Document #: 32 Filed: 04/21/21 Page 3 of 5 PageID #:260




           reserve the right to do so.

       (e) Physical or mental examinations of any party whose mental or physical condition is
           in controversy are not anticipated.

       (f) All discovery will be completed by December 31, 2021. Any written interrogatories
           or requests for production shall be served no later than thirty (30) days before the
           discovery cut-off, a date that allows the served parties the full thirty (30) days as
           provided by the Federal Rules of Civil Procedure in which to answer or produce by
           the discovery cut-off date. This does not limit the parties’ ability to demand that the
           other side fully respond to disputed discovery requests.

       (g) No other matter is pertinent to the completion of discovery at this time.

I.     Arbitration

       There is no mandatory arbitration agreement applicable to this case.

J.     Anticipated Motions

       Mr. Riddle anticipates filing a motion for summary judgment on Ms. Tavel’s claim.

K.     Trial

       The date by which this case should be reasonably ready for trial is May 1, 2022, or 90 days

after the Court has ruled upon the motion for summary judgment, whichever is later.

       The estimated length of time to try the case to verdict is 5 to 10 days.

L.     Consent to Proceed Before a Magistrate Judge

       Mr. Riddle does not consent to proceed before a magistrate judge at this time.

M.     Status of Settlement Discussions

       Ms. Tavel demanded $10,000,000.000 to settle.

N.     Settlement Conference

       Mr. Riddle would not consider a magistrate-led settlement conference at this time.


 Dated: April 21, 2021                               Respectfully Submitted,

                                                     /s/    Laura Lefkow-Hynes

The Prinz Law Firm, P.C.

                                                 3
    Case: 1:20-cv-06805 Document #: 32 Filed: 04/21/21 Page 4 of 5 PageID #:261




Kristen Prinz (kprinz@prinz-lawfirm.com)
Amit Bindra (abindra@prinz-lawfirm.com)
Laura Lefkow-Hynes (llefkowhynes@prinz-lawfirm.com)
One East Wacker Drive
Suite 2500
Chicago, Illinois 60601
P: (312) 212-4450
F: (312) 284-4822




                                          4
    Case: 1:20-cv-06805 Document #: 32 Filed: 04/21/21 Page 5 of 5 PageID #:262




                                      Certificate of Service
       I hereby certify that on April 21, 2021, I caused the foregoing to be filed with the Clerk of
Court using the CM/ECF system, which served a copy on all counsel of record pursuant to Local
Rule 5.9 of the Northern District of Illinois.
 John Chwarzynski, Jr.
 HALE & MONICO
 53 West Jackson, Suite 337
 Chicago, Illinois 60604
 Tel. (312) 870-6923
 jwc@halemonico.com

 Attorney for Ms. Tavel



                                                                  Respectfully submitted,

                                                                  /s/ Kristen Prinz

 Dated: April 21, 2021                                            One of Mr. Riddle’s Attorneys

 The Prinz Law Firm
 Kristen Prinz (kprinz@prinz-lawfirm.com)
 Amit Bindra (abindra@prinz-lawfirm.com)
 Laura Lefkow-Hynes (llefkowhynes@prinz-lawfirm.com)
 One East Wacker Drive
 Suite 2500
 Chicago, IL 60601
 P: (312) 212-4450
 F: (312) 284-4822




                                                 5
